 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     BRENDAWEKSLER
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8124
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Brenda_Weksler@fd.org

 7   Attorney for Gregory Cooper

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                            Case No. 2:18-cr-00364-JCM-VCF
12                  Plaintiff,                            STIPULATION TO CONTINUE
13                                                        MOTION DEADLINES
            v.
                                                          (First Request)
14   GREGORY COOPER,
15                  Defendant.
16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Kevin D. Schiff, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Brenda Weksler, Assistant Federal Public Defender, counsel for Gregory Cooper, that the
21   parties herein shall have to and including February 27, 2019, to file any and all pretrial motions
22   and notices of defense.
23          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
24   shall have to and including March 13, 2019, to file any and all responsive pleadings.
25          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
26   shall have to and including March 20, 2019, to file any and all replies to dispositive motions.
 1          The Stipulation is entered into for the following reasons:
 2          1.      Counsel for defense needs additional time to review the discovery and consult
 3   with her client to determine whether pretrial motions will be filed in this case.
 4          2.      The defendant is incarcerated and does not object to the continuance.
 5          3.      The parties agree to the continuance.
 6          4.      The additional time requested herein is not sought for purposes of delay, but
 7   merely to allow counsel for defendant sufficient time within which to be able to effectively and
 8   complete investigation of the discovery materials provided.
 9          This is the first stipulation to continue motion deadlines filed herein.
10          DATED this 14th day of February, 2019.
11    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
12
         /s/ Brenda Weksler                               /s/ Kevin D. Schiff
13    By_____________________________                  By_____________________________
14    BRENDA WEKSLER                                   KEVIN D. SCHIFF
      Assistant Federal Public Defender                Assistant United States Attorney
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:18-cr-00364-JCM-VCF
 4
                    Plaintiff,                           ORDER
 5
            v.
 6
     GREGORY COOPER,
 7
                    Defendant.
 8
 9
10          Based on the pending Stipulation of counsel, and good cause appearing:
11          IT IS THEREFORE ORDERED that the parties herein shall have to and including
12   February 27, 2019 to file any and all pretrial motions and notice of defense.
13          IT IS FURTHER ORDERED that the parties shall have to and including March 13,
14   2019 to file any and all responses.
15          IT IS FURTHER ORDERED that the parties shall have to and including March 20,
16   2019 to file any and all replies.
17          DATED this 15th day of February, 2019.
18
19                                                UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
                                                     3
